              Case 2:19-cv-00247-TSZ Document 27 Filed 05/21/19 Page 1 of 7



 1                                                                      The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8

 9   MANE FALETOGO, individually,

10                                Plaintiff,            No.     19-CV-00247-TSZ

11                 vs.                                  DEFENDANT’S ANSWER AND
                                                        AFFIRMATIVE DEFENSES TO
12   CITY OF SEATTLE, a municipal corporation,          PLAINTIFFS’ AMENDED COMPLAINT
     and OFFICER JARED KELLER,
13                                                      JURY DEMANDED
                                  Defendants.
14

15
            Defendant City of Seattle, by and through its attorneys of record, submit its Answer and
16
     Affirmative Defenses to Plaintiffs’ Amended Complaint as follows:
17
                                               I.    PARTIES
18
        1. Defendant lacks sufficient information to admit or deny the allegations set forth in this
19
            Paragraph, and therefore denies them.
20
        2. This paragraph states legal conclusions to which no response is required. To the extent a
21
            response is required, Defendant denies the allegations in this paragraph.
22

23


      DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT -                             Peter S. Holmes
                                                                                        Seattle City Attorney
      1 (19-CV-00247-TSZ)                                                               701 5th Avenue, Suite 2050
                                                                                        Seattle, WA 98104-7097
                                                                                        (206) 684-8200
            Case 2:19-cv-00247-TSZ Document 27 Filed 05/21/19 Page 2 of 7



 1                                  II. STATEMENT OF FACTS

 2    3. Defendant denies this paragraph as phrased. Defendant admits that Iosia Faletogo was 36 years

 3       old. Defendant admits that an interaction occurred between Mr. Faletogo and Seattle Police

 4       Department (“SPD”) officers near the intersection of Highway 99 and 96th Street North on

 5       Monday, December 31, 2018, starting at approximately 5:00 pm. Defendant denies the

 6       remaining allegations of this paragraph.

 7    4. Defendant admits that Mr. Faletogo conducted an illegal lane change and that the registered

 8       owner of the vehicle Mr. Faletogo was driving had a suspended license.

 9    5. Defendant admits that Mr. Faletogo exited the vehicle running and that six SPD officers

10       chased him. Defendant denies the remaining allegations of this paragraph.

11    6. Defendant admits that Mr. Falegoto ran across Highway 99 and down a side street and that

12       Mr. Faletogo was taken to the ground on the south sidewalk of 96th Street N. Defendant

13       admits that Mr. Faletogo resisted arrest.

14    7. Defendant admits that Mr. Faletogo possessed a gun; that officers saw that Mr. Faletogo

15       possessed a gun; and that officers ordered Mr. Faletogo to release the gun. Defendant denies

16       the remaining allegations of this paragraph.

17    8. Defendant admits that officers warned Mr. Faletogo by yelling “Drop the gun or you’re

18       going to get shot” and “You’re going to get shot!” Defendant admits that Mr. Faletogo

19       continued to struggle. Defendant admits that Mr. Faletogo possessed a gun during the

20       physical struggle and that, at one point, the gun was on the ground beside Mr. Faletogo and

21       within Mr. Faletogo’s reach. Defendant denies the remaining allegations of this paragraph.

22    9. Defendant admits that an officer yelled “He’s reaching for it” referring to Mr. Faletogo’s

23       gun. Defendant denies the remaining allegations of this paragraph.


     DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT -                           Peter S. Holmes
                                                                                     Seattle City Attorney
     2 (19-CV-00247-TSZ)                                                             701 5th Avenue, Suite 2050
                                                                                     Seattle, WA 98104-7097
                                                                                     (206) 684-8200
            Case 2:19-cv-00247-TSZ Document 27 Filed 05/21/19 Page 3 of 7



 1    10. Defendant admits that Mr. Faletogo was shot by Officer Keller on December 31, 2018.

 2    11. Defendant admits that Officer Keller was wearing a body-worn video camera. Defendant

 3       denies the remaining allegations of this paragraph.

 4    12. Defendant lacks sufficient information to admit or deny the allegations set forth in this

 5       Paragraph, and therefore denies them.

 6    13. Defendant admits that Chief Best referred the incident to the Washington State Patrol to

 7       conduct an independent investigation.

 8    14. This paragraph states legal conclusions to which no response is required.

 9    15. Defendant admits that Plaintiff filed this lawsuit and denies the remaining allegations of this

10       paragraph.

11             III.   FEDERAL LOSS OF CONSORTIUM CLAIM: 42 U.S.C. 1983

12    16. This paragraph states legal conclusions to which no response is required.

13    17. Defendant denies that it engaged in the alleged acts and therefore denies the allegations and

14       claims in this paragraph. Defendant admits that Mane Faletogo filed this lawsuit and brings

15       claims against the City.

16    18. Defendant denies that it engaged in the alleged acts and therefore denies the allegations and

17       claims in this paragraph.

18           1. Defendant admits the United States Department of Justice, Civil Rights Division and

19               the United States Attorney’s Office of the Western District of Washington (collectively,

20               “DOJ”) conducted a joint investigation of SPD and that DOJ reported its investigative

21               findings in a December 2011 letter. Defendant admits that the remaining allegations in

22               this paragraph accurately describe one of the findings in DOJ’s December 2011 letter.

23


     DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT -                             Peter S. Holmes
                                                                                       Seattle City Attorney
     3 (19-CV-00247-TSZ)                                                               701 5th Avenue, Suite 2050
                                                                                       Seattle, WA 98104-7097
                                                                                       (206) 684-8200
           Case 2:19-cv-00247-TSZ Document 27 Filed 05/21/19 Page 4 of 7



 1           2. Defendant admits that DOJ’s December 2011 letter stated, “SPD engages in a pattern

 2              or practice of using unnecessary or excessive force, in violation of the Fourth

 3              amendment to the United States Constitution. Deficiencies in SPD’s training, policies,

 4              and oversight with regard to the use of force contribute to the constitutional violations.”

 5           3. Defendant admits that this paragraph accurately describes one of the findings in DOJ’s

 6              December 2011 letter.

 7                    a. Defendant admits that this paragraph accurately describes one of the findings

 8                       in DOJ’s December 2011 letter.

 9                    b. Defendant admits that this paragraph accurately describes one of the findings

10                       in DOJ’s December 2011 letter.

11                    c. Defendant admits that this paragraph accurately describes one of the findings

12                       in DOJ’s December 2011 letter.

13           4. Defendant admits that this paragraph accurately describes one of the findings in DOJ’s

14              December 2011 letter.

15           5. Defendant admits that this paragraph accurately describes one of the findings in DOJ’s

16              December 2011 letter.

17    19. Defendant admits that this paragraph accurately describes one of the findings in DOJ’s

18       December 2011 letter.

19    20. Defendant admits that DOJ’s December 2011 letter contained recommendations.

20           1. Defendant admits that this paragraph accurately describes one of the recommendations

21              in DOJ’s December 2011 letter.

22           2. Defendant admits that this paragraph accurately describes one of the recommendations

23              in DOJ’s December 2011 letter.


     DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT -                            Peter S. Holmes
                                                                                      Seattle City Attorney
     4 (19-CV-00247-TSZ)                                                              701 5th Avenue, Suite 2050
                                                                                      Seattle, WA 98104-7097
                                                                                      (206) 684-8200
            Case 2:19-cv-00247-TSZ Document 27 Filed 05/21/19 Page 5 of 7



 1           3. Defendant admits that this paragraph accurately describes one of the recommendations

 2               in DOJ’s December 2011 letter.

 3    21. Defendant denies the allegations in the first sentence of this paragraph. Defendant admits

 4       the allegations in the second sentence of this paragraph. As to the third sentence, Defendant

 5       admits that the City has entered into a two-year period during which the reforms must be

 6       maintained but denies the remaining allegations in the third sentence. The Defendant admits

 7       the allegations in the fourth sentence of this paragraph.

 8           1. Defendant admits that this paragraph accurately describes a requirement of

 9               paragraph 70(a) of the Consent Decree.

10           2. Defendant admits this paragraph accurately describes a requirement of paragraph

11               70(b) of the Consent Decree.

12           3. Defendant admits that this paragraph accurately describes a requirement of

13               paragraph 70(c) of the Consent Decree.

14           4. Defendant admits that this paragraph accurately describes a requirement of

15               paragraph 70(e) of the Consent Decree.

16           5. Defendant admits that this paragraph accurately describes a requirement of

17               paragraph 70(f) of the Consent Decree.

18    22. Defendant denies the allegations in the first sentence of this paragraph. As to the second

19       sentence of this paragraph, Defendant admits that SPD’s current Use of Force Policy states

20       “When safe and feasible under the totality of the circumstances, officers shall attempt to

21       slow down or stabilize the situation so that more time, options and resources are available

22       for incident resolution.” As to the third sentence of this paragraph, the phrase “SPD’s force”

23       is vague and, as such the Defendant lacks sufficient knowledge to admit or deny, and so


     DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT -                            Peter S. Holmes
                                                                                      Seattle City Attorney
     5 (19-CV-00247-TSZ)                                                              701 5th Avenue, Suite 2050
                                                                                      Seattle, WA 98104-7097
                                                                                      (206) 684-8200
                 Case 2:19-cv-00247-TSZ Document 27 Filed 05/21/19 Page 6 of 7



 1          denies. As to the fourth sentence of this paragraph, the phrase “these use of force policies” is

 2          vague and, as such the Defendant lacks sufficient knowledge to admit or deny, and so

 3          denies.

 4      23. Defendant denies the allegations in this paragraph.

 5                                         AFFIRMATIVE DEFENSES

 6
            1.        Plaintiff fail to state a claim upon which relief may be granted.
 7
            2.        The City, a municipal corporation, and its agencies, are immune from liability for
 8
     prejudgment interest on tort judgments and are immune from punitive damages.
 9
            3.        Defendant has not violated any rights, privileges or immunities under the Constitution
10
     or law of the United States or the State of Washington, or any political subdivision thereof.
11
            4.        Plaintiffs’ claims may be barred, in whole or in part, by governmental immunity for
12
     discretionary, policy making, and/or judgmental functions and decisions.
13
            5.        Mr. Faletogo was engaged in a felony at the time of the occurrence causing his death
14
     and the felony was a proximate cause of his death and the alleged injuries/damages sustained by the
15
     Plaintiffs. Accordingly, Plaintiffs’ claims under Washington law are barred by RCW 4.24.420.
16
            6.        Any damages suffered by Plaintiff were caused in whole or in part by Mr. Faletogo’s
17
     own conduct or fault.
18
            7.        Plaintiff has failed to take reasonable steps to mitigate damages.
19
            8.        To the extent the jury finds Defendant negligent, Mr. Faletogo was negligent in whole
20
     or in part for his claimed damages.
21
            9.        Defendant reserves the right to amend this Answer to assert additional affirmative
22
     defenses, counterclaims, or cross-claims as may be appropriate based upon future discovery. Nothing
23
     contained in this Answer should be construed as a waiver of any such additional defenses.


      DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT -                                Peter S. Holmes
                                                                                           Seattle City Attorney
      6 (19-CV-00247-TSZ)                                                                  701 5th Avenue, Suite 2050
                                                                                           Seattle, WA 98104-7097
                                                                                           (206) 684-8200
              Case 2:19-cv-00247-TSZ Document 27 Filed 05/21/19 Page 7 of 7



 1                                              PRAYER FOR RELIEF

 2          Plaintiffs’ prayer for relief requires no response.

 3

 4
     DATED this 21st day of May, 2019.
 5
                                            PETER S. HOLMES
                                            Seattle City Attorney
 6

 7
                                        By: /s/ Kerala T. Cowart_
                                            Kerala Cowart, WSBA #53649
 8
                                            Assistant City Attorney
                                            E-Mail: Kerala.Cowart@seattle.gov
 9
                                             Seattle City Attorney’s Office
10
                                             701 Fifth Avenue, Suite 2050
                                             Seattle, WA 98104
11
                                             Phone: (206) 733-9001
12
                                             Attorney for Defendant City of Seattle
13

14                                       CERTIFICATE OF SERVICE
15          I hereby certify that on May 21, 2019, I electronically filed the foregoing with the Clerk of
     the Court using the CM/ECF system which will send notification of such filing to the following:
16
                                 Lincoln C. Beauregard
17                               Amanda M. Searle
                                 Connelly Law Offices, PLLC
18                               Tacoma, WA 98403
                                 [Attorneys for Plaintiff]
19

20
                                            _s/ Kerala T. Cowart_____________________
21                                          Kerala T. Cowart, Assistant City Attorney
22

23


      DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT -                             Peter S. Holmes
                                                                                        Seattle City Attorney
      7 (19-CV-00247-TSZ)                                                               701 5th Avenue, Suite 2050
                                                                                        Seattle, WA 98104-7097
                                                                                        (206) 684-8200
